Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Species Fab Fragments in claims 1-14, with traverse, filed November 6, 2020 is acknowledged and has been entered.  However, upon further consideration, all other species of binding peptides recited in claim 5 are being rejoined for prosecution on the merits.  Accordingly, claims 1-14 are pending and are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b) or 386(a).  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/EP2017/080926 filed 11/30/2017, is December 1, 2016 which is the filing date of Foreign Application EPO 16201819.6 from which the benefit of foreign priority is claimed.  Applicant also claims 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 has improper antecedent basis problem in reciting, “Analytical process according to claim ….”  Perhaps, Applicant intends, “The analytical process according to claim ….”  See also claims 3-14.
	Claim 8 is ambiguous in reciting, “wherein antibody bound to the blood cell membranes is detected by … a labeled anti-human antibody” because it fails to clearly define that the “antibody” refers back to the antibody in claim 1 which is specific for a blood group antigen in the blood serum.  Perhaps, Applicant intends, “wherein antibody in serum that is specific for the blood group antigen which bound to CD38 on the blood cell membranes is detected by … a labeled anti-human antibody.” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabled for red blood cells (RBCs) or erythrocyte and RBC membranes, does not reasonably provide enablement for other blood cells such as white blood cells (WBCs) or leukocytes and platelets.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	As set forth in In re Wands, 858 F .2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working 
The nature of the invention- the invention is directed to a method for detecting antibody specific for erythrocyte antigen or red blood cell (RBC) blood group antigen in serum comprising contacting the serum with RBCs or red blood cell membranes bearing RBC blood group antigens; and prior to contacting the serum with the RBCs or red blood cell membranes bearing RBC blood group antigens, a binding peptide specific to a first surface antigen which is not a blood group antigen of the RBCs or red blood cell membranes is added to the red blood cell membranes and a binding peptide specific to a blood group antigen of the RBCs or red blood cell membranes is added to the red blood cell membranes; and wherein each of the binding peptides has no Fc region or is void of Fc region.  Therefore, when the serum is contacted with the binding peptide pre-treated RBCs or red blood cell membranes, the serum antibody sought to be detected will specifically bind to the RBC blood group antigen on the red blood cell membranes to which it is specific and detected using labeled anti-human antibody that binds to the Fc region of the serum antibody.    
The state of the prior art- the prior art of record fails to disclose a method for detecting antibody specific for erythrocyte antigen or red blood cell group antigen, as set forth in Applicant’s invention.
The predictability or lack thereof in the art- there is no predictability based on the instant specification that the claimed method will work using blood cell membranes including platelets and leucocytes or white blood cell (WBC) membranes bearing cell surface antigens.
The amount of direction or guidance present- appropriate guidance is provided by the specification to enable the claimed method to work with RBCs and red blood cell membranes.  
The presence or absence of working examples- working examples are limited to showing only erythrocytes and red blood cell membranes thereof bearing their corresponding blood group antigens; and there are no working examples that show analogous results using platelets, leucocytes, and white blood cell membranes bearing cell surface antigens, which is encompassed by the broad scope of the instant claims. 

	As to the blood cell membranes and blood group antigens, the direction and guidance in the specification is notably limited to using RBCs and red blood cell membranes bearing RBC antigens used to detect serum antibodies specific for the RBC surface antigen [0009, 0014, 0028, 0029]. The working examples at Example 1, Example 2, and Example 3 are also limited specifically to erythrocyte blood cell membranes bearing RBC surface antigens; and the disclosed use to detect serum antibodies specific for their corresponding RBC antigen [0014]. Based on this limited disclosure and direction, one of the skill in the art would not know how to use other blood cell membranes including platelets and leukocytes to which a binding peptide specific to a first surface antigen in question which is not a blood group antigen is added and a binding peptide specific to a blood group antigen in question is added; and wherein each of the binding peptides has no Fc region or is void of Fc region, to detect an antibody in serum that is specific for a blood group antigen in question, without undue experimentation.
	 
Allowable Subject Matter
6.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The prior art of record fails to teach or fairly suggest a method for detecting antibody specific for erythrocyte antigen or red blood cell (RBC) blood group antigen in serum comprising contacting the serum with RBCs or red blood cell membranes bearing RBC blood group antigens; and prior to contacting the serum with the RBCs or red blood cell membranes bearing RBC blood group antigens, a binding peptide specific to a first surface antigen which is not a blood group antigen of the RBCs or red blood cell membranes is added to the red blood cell membranes and a binding peptide specific to a blood group antigen of the RBCs or red blood cell membranes is added to the red blood cell membranes; and wherein each of the binding peptides has no Fc region or is void of Fc region.  Therefore, when the serum is contacted with the binding peptide pre-treated RBCs or red blood cell membranes, the serum antibody sought to be detected will specifically bind to the RBC blood group antigen on the red blood cell membranes to which it is specific and detected using labeled anti-human antibody that binds to the Fc region of the serum antibody.    

Remarks
8.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 8, 2021